Citation Nr: 1547445	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  13-22 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to polycystic diseases of the liver and kidneys.

2.  Entitlement to service connection for an abdominal or gastrointestinal disability, to include as secondary to polycystic diseases of the liver and kidneys.

3.  Entitlement to a compensable evaluation for polycystic kidney disease (PCKD) with hypertension, to include consideration of a separate evaluation for hypertension.

4.  Entitlement to a finding of total disability based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Attorney-At-Law


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from September 1986 to September 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The Board notes that in addition to the issues listed above, the Veteran initiated an appeal of the evaluation assigned for service-connected sleep apnea; he did not perfect that appeal following issuance of the July 2013 statement of the case.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of service connection for an acquired psychiatric disorder has been raised by the record; the Veteran referenced a "panic disorder" on his August 2013 substantive appeal.  Further, in May 2015 correspondence, the Veteran's attorney raised a claim for revision of a November 2006 rating decision on the basis of clear and unmistakable error (CUE).  These claims have not yet been developed or adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As is noted above, the Veteran has, through his attorney, raised a claim of CUE in the assignment of the initial evaluation for PCKD in the November 2006 rating decision which granted service connection.  The current appeal for increased evaluation is inextricably intertwined with the CUE claim; should it be granted, the current appeal may be rendered moot.  Therefore, no adjudication on the PCKD claim may take place until resolution of the CUE claim.  On remand, that referred claim must be adjudicated.

While the Veteran has alleged that both his low back and abdominal complaints represent additional disabilities secondary to his PCKD and progressive autosomal polycystic liver disease (PCLD), review of the claims file raises a question of potential direct service connection which must be addressed.  

Service records show that the Veteran sustained repeated strain injuries of the low back on active duty in connection with heavy lifting.  He also repeatedly complained of stomach problems and heartburn. 

Post-service records show continued low back complaints, as well as a diagnosis of gastroesophageal reflux disease (GERD).  Medications have been prescribed for both conditions.  While the most recent VA examinations decline to render current diagnoses, the Veteran's competent and credible complaints have continued in treatment records.

Moreover, the Veteran indicated in treatment records and his substantive appeal that he is not necessarily alleging the presence of an independent disease or diagnosis, but is seeking compensation for back and abdomen pain as separate disability entities related to his PCKD and PCLD.  In other words, even if no back disability is present, he alleges functional limitations due to the presence of enlarged organs and/or fibrotic tissue.

The Board finds that a VA examination is required to determine whether there are any diagnosable chronic low back or gastrointestinal conditions, or if there are any identifiable functional limitations attributable to PCKD and/or PCLD.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, updated treatment records should be obtained.

With regard to TDIU, adjudication of that benefit requires consideration of the impact of all service-connected disabilities upon a Veteran's ability to secure and follow substantially gainful employment.  38 C.F.R. § 4.16.  As there remain open two claims for service connection, it would be premature to adjudicate the claim for TDIU at this time.  The open appeals and TDIU claim are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991)

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to develop and adjudicate the intertwined claim of CUE in the November 2006 assignment of an initial evaluation for PCKD with hypertension.

2.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for all private health care providers, in particular the Naval Hospital at Jacksonville and other Tricare providers.

Upon receipt of such, VA must take appropriate action to contact the providers and request complete treatment records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself. 

3.  Associate with the claims file updated treatment records from the Gainesville, Florida, VA medical center, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of September 2013 to the present.

4.  After completion of directives 2 and 3 above, schedule the Veteran for a VA spine examination.  The claims folder must be reviewed in connection with the examination.  If the examiner does not have access to the complete electronic folder, relevant records must be printed and provided for review.

The examiner must identify all current disabilities of the low back.  The examiner must then respond to the following:

a) Is any diagnosed condition at least as likely as not caused or aggravated by, or in any way related to, the in-service treatment for low back strains?

b) Even if no independent back condition is diagnosed, are there any functional limitations (range of motion, impairment due to pain, incoordination, lack of endurance, weakness, or fatigability, particularly with repetitive motion) associated with either liver or kidney polycystic disease?  The question of whether these diseases cause physical encroachment on movement due to organ enlargement or fibrotic tissue formation must be addressed.

4.  After completion of directives 2 and 3 above, schedule the Veteran for a VA gastrointestinal examination.  The claims folder must be reviewed in connection with the examination.  If the examiner does not have access to the complete electronic folder, relevant records must be printed and provided for review.

The examiner must identify all current disabilities of the low back.  The presence of GERD must be specifically addressed.  The examiner must then respond to the following:

a) Is any diagnosed condition at least as likely as not caused or aggravated by, or in any way related to, the in-service treatment for stomach pains and heartburn?

b) Even if no independent gastrointestinal condition is diagnosed, is there any functional limitation or impairment of the stomach and abdomen associated with either liver or kidney polycystic disease?  The question of whether these diseases cause physical discomfort due to organ enlargement or fibrotic tissue formation must be addressed.

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







